cNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.
 


Status of Claims
Claims 1, 2, 7, 9 and 16 have been amended.
Claims 1-20 are currently pending and have been examined. 



	


	
	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-15 are drawn to methods (i.e., a process) while claim(s) 16-20 is/are drawn to systems i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 7 and 16) recites/describes the following steps:
generate a first set of impressions received for a first package by segmenting an impression inventory based on a first set of attributes for the first package; 
generate a second set of impressions received from a second package by segmenting the impression inventory within the inventory database based on a second set of attributes for the second package; 
generate a third set of impressions received from a third set of client devices for a third package by segmenting the impression inventory within the inventory database based on a third set of attributes for the third package; 
determine a number of exclusive impressions in the first set of impressions that do not overlap with the second set of impressions or the third set of impressions; 
determine overlap impressions between: the first set of impressions of the first package and the second set of impressions of the second package; and the first set of impressions of the first package and the third set of impressions of the third package; 
receive an inventory reservation request for impressions within the first set of impressions of the first package, the inventory reservation request comprising a number greater than the number of exclusive impressions in the first set of impressions, wherein the inventory reservation request comprising the number greater than the number of exclusive impressions results in double counting available impressions within the inventory database; Page 3 of 24
prevent data corruption due to double counting the available impressions within the inventory database while accommodating the number greater than the number of exclusive impressions in the first set of impressions by: 
associating a portion of the overlap impressions to the inventory reservation request; determining a percentage overlap of the overlap impressions between the first set of impressions and the second set of impressions; determining a percentage overlap of the overlap impressions between the first set of impressions and the third set of impressions; 

These steps, under its broadest reasonable interpretation, describe or set-forth adjusting an availability of impressions, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

Furthermore, these steps, under its broadest reasonable interpretation, encompass mathematical relationships. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).


Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
" an inventory database” 
 system”
 “processor" 
“a first set of client devices”
“second set of client devices”
“a third set of client devices” (claim 7)
“computing device”
 “adjusting an overall impression inventory of one or more of the second package or the third package within the inventory database based on the percentage overlap of the overlap impressions between the first set of impressions and the second set of impressions, the percentage overlap of the overlap impressions between the first set of impressions and the third set of impressions, and associating the portion of the overlap impressions to the inventory reservation request” (Claim 1, 7 & 16)
“generate an impression information graphical user interface depicting a visual representation of the number of exclusive impressions together with a visual representation of the overlap impressions; and provide the impression information graphical user interface for display on a client device” (Claim 1, 7 & 16)

The requirement to execute the claimed steps/functions "an inventory database” and “system” and “processor" and “client devices” and “computing device” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “adjusting an overall impression inventory…" and “generate an impression…” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Adjusting information and displaying content is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-6, 8-15 and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8-15 and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

"an inventory database” and “system” and “processor" and “client devices” and “computing device” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

See Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), where the steps in the claims describe "collecting, displaying, and manipulating data." The instant application describes collecting data (impressions) and displaying the data (impression graphical interface).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “adjusting an overall impression inventory…" and “generate an impression…” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

Additionally, the adjusting impression inventory and generating an impression information graphical user interface is an activity that the courts have found to be insignificant extra-solution activity and  is supported by the Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); , and MPEP 2106.05(g)(III), which note the insignificant nature of collecting information, analyzing it, and displaying certain results of the collection and analysis. 

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere 

Dependent claims 2-6, 8-15 and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8-15 and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman (2015/0213500) in view of Vee (2013/0173384).

Claim 1
Cosman discloses impressions within an inventory planning database: 

generate, by at least one processor, a first set of impressions received from a first set of client devices for a first package by segmenting an impression inventory within an inventory database based on a first set of attributes for the first package (Cosman [0083]), See at least “the inventory management module 100 parses the expression into individual terms each containing an attribute name, operator, and value or list of values.”
generate, by the at least one processor, a second set of impressions received from a second set of client devices for a second package by segmenting the impression inventory within the inventory database based on a second set of attributes for the second package  (Cosman [0026]), See “The method includes running an inventory management module on a computer, server, or the like and using this module to generate a plurality of unique segment identifiers [first impression inventory] for sets of the items in the inventory.” 
generate, by the at least one processor, a third set of impressions received from a third set of client devices for a third package by segmenting the impression inventory within the inventory database based on a third set of attributes for the third package (Cosman [0259])
determine a number of exclusive impressions in the first set of impressions that do not overlap with the second set of impressions or the third set of impressions; determine overlap impressions  See “The method also includes processing the unique segment identifiers with the inventory management module to create a representation of the inventory as a plurality of inventory regions [second impression inventory], which may include non-overlapping regions that correspond to inventory items in a single set of the inventor and also include overlapping regions that correspond to inventory items in two or more of the sets ( e.g., items in such regions match, the defining criteria of two or more segments of the inventory such as would be the case in the simple example of one segment including impressions directed to males while another segment includes impressions directed to males under 30 years old).”
receive an inventory reservation request for impressions within the first set of impressions of the first package, the inventory reservation request comprising a number greater than the number of exclusive impressions in the first set of impressions, (Cosman [0256]);
wherein the inventory reservation request comprising the number greater than the number of exclusive impressions results in double counting available impressions within the inventory database  prevent data corruption due to double counting the available impressions within the inventory database while accommodating the number greater than the number of exclusive impressions in the first set of impressions (Cosman [0089][0093][0246]): 
associating a portion of the overlap impressions to the inventory reservation request; determining a percentage overlap of the overlap impressions between the first set of impressions and the second set of impressions; determining a percentage overlap of the overlap impressions between the first set of impressions and the third set of impressions  (Cosman [Figure 27[0054]][0194]).  See “representation of the inventory shown in FIG. 26 with the representation modified to provide an encoded representation of each unique region of the inventory (e.g., including identifiers for overlapping or intersecting portions between two or more segments).”
generate an impression information graphical user interface depicting a visual representation of the number of exclusive impressions together with a visual representation of the overlap impressions; See at least “the module 200 also, in some embodiments, provides a reporting interface that will identify and provide notification of any product that has a change in inventory grater than a system configurable amount ( e.g., an alarm value) from one date to the next ( or over a user selectable time period).”
Cosman does not explicitly disclose adjusting inventory. Vee teaches adjusting impression inventory:
adjusting an overall impression inventory of one or more of the second package or the third package within the inventory database based on the percentage overlap of the overlap impressions between the first set of impressions and the second set of impressions, the percentage overlap of the overlap impressions between the first set of impressions and the third set of impressions, and associating the portion of the overlap impressions to the inventory reservation request (Vee [0005][0021]). Where Vee teaches shifting the inventory where inventory is shifted out of the allocation for the first advertiser or the allocation for the second advertiser, and wherein the shifted inventory is replaced by the reserve inventory for the respective advertiser. For example if the third advertiser requests 2000 impressions, and the remaining 2000 impressions meet the third advertiser's criteria, then those 2000 impressions will be allocated to the third advertiser. However, if the 2000 impressions don't meet the third advertiser's criteria, then the third advertiser's demand may be filled with inventory which is shifted [adjusted] from the impressions allocated to the first and/or second advertisers.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of analyzing an impression inventory, as taught by Cosman, the method of adjusting the inventory impression inventory, as taught by Vee, to improve the accuracy of the availability computations.

Claim 2 
Cosman discloses the following limitations above:
receive a first priority of the first package from a publisher system; receive a second priority of the second package from the publisher system; and generate the first impression inventory of the first See “The ordering criteria for preemptible contracts is configurable to reflect the business rules of the organization and can also be optionally utilize a priority attribute so that one contract can preempt the other, otherwise they are prioritized in ascending order based on the configured priority keys.”

Claim 3 
Cosman discloses: 
See “representation of the inventory shown in FIG. 26 with the representation modified to provide an encoded representation of each unique region of the inventory (e.g., including identifiers for overlapping or intersecting portions between two or more segments) [first second and third set of impressions].”

Claim 4
Cosman discloses: 
receive a second inventory reservation request for impressions within the second set of impressions, the second inventory reservation request exceeding the number of exclusive impressions within the second set of impressions and resulting in double counting available impressions within the inventory database (Cosman [0171]) See at least “The summary counts for the other products that have their respective identifiers on the product vector of one or more of the allocated product's vectors are then summed again [double counted] to update their respective availability counts.

Claim 5 
Cosman discloses: 
prevent data corruption due to double counting the available impressions within the inventory database while accommodating the second inventory reservation request (Cosman [0246]): Where the reference teaches maintaining the integrity of the counts.
 associating a portion of the second set of overlap impressions to the second inventory reservation request; determining a percentage overlap of the second set of overlap impressions between the second set of impressions and the third set of impressions; and adjusting an overall impression inventory based on the percentage overlap of the second set of overlap impressions between the second set of impressions and the third set of impressions and associating the portion of the second set of overlap impressions to the second inventory reservation requestSee “representation of the inventory shown in FIG. 26 with the representation modified to provide an encoded representation of each unique region of the inventory (e.g., including identifiers for overlapping or intersecting portions between two or more segments).”

Claim 6 
Cosman discloses:
receive the attributes of the first package in response to a user selection of one or more of an audience, a content, a device type, a publisher, a geographic location, or a time period (Cosman [0083]).   See where the geographic location is disclosed “The predicate string for product 1 specifies that all data that satisfy the constraints of product 1 have an attribute, associated with the name "state," containing a value of California [geographic location]."




Claim 7
Cosman discloses: 
generating, by at least one processor, a first set of impressions received from a first set of client devices for a first package by segmenting an impression inventory within an inventory database based on a first set of attributes for the first package (Cosman [0072][0083][0278]), See at least “the inventory management module 100 parses the expression into individual terms each containing an attribute name, operator, and value or list of values.” See also [0078] “When an ad call 152 is received by the advertising delivery system 130 from a publisher system 150 such as from a client device out on the network…” See also “The process 4300 performed to select an advertisement starts at 4302 with a Web page being requested from a publisher system 150 by an end user or client device linked to the network or Internet. If data is available, the publisher system 150 retrieves at 4304 any stored attributes that were previously associated with the end user.”
generating, by the at least one processor, a second set of impressions received from a second set of client devices for a second package by segmenting the impression inventory within the inventory database based on a second set of attributes for the second package (Cosman [0026]); See “The method also includes processing the unique segment identifiers with the inventory management module to create a representation of the inventory as a plurality of inventory regions [second impression inventory], which may include non-overlapping regions that correspond to inventory items in a single set of the inventor and also include overlapping regions that correspond to inventory items in two or more of the sets ( e.g., items in such regions match, the defining criteria of two or more segments of the inventory such as would be the case in the simple example of one segment including impressions directed to males while another segment includes impressions directed to males under 30 years old).” See also [0278] “The process 4300 performed to select an advertisement starts at 4302 with a Web page being requested from a publisher system 150 by an end user or client device linked to the network or Internet. If data is available, the publisher system 150 retrieves at 4304 any stored attributes that were previously associated with the end user.” 
generating, by the at least one processor, a third set of impressions received from a third set of client devices for a third package by segmenting the impression inventory within the inventory database based on a third set of attributes for the third package (Cosman [0259]);
determining a number of exclusive impressions in the first set of impressions that do not overlap with the second set of impressions or the third set of impressions; determining overlap impressions Where a is the first set of impressions; b is the second set of impressions and c is the third set of impressions. The exclusive impressions are represented by the non-overlapping areas.
receiving an inventory reservation request for impressions within the first set of impressions of the first package, the inventory reservation request comprising a number greater than the number of exclusive impressions in the first set of impressions  (Cosman [0256]); 
wherein  the inventory reservation request comprising the number greater than the number of exclusive impressions results in double counting available impressions within the inventory database; preventing data corruption due to double counting the available impressions within the inventory database while accommodating the number greater than the number of exclusive impressions in the first set of impressions  (Cosman [0203]-[0205][0246])
associating a portion of the overlap impressions to the inventory reservation request; determining a percentage overlap of the overlap impressions between the first set of impressions and the second set of impressions; determining a percentage overlap of the overlap impressions between the first set of impressions and the third set of impressions; and 
generating an impression information graphical user interface depicting a visual representation of the number of exclusive impressions together with a visual representation of the overlap impressions; and providing the impression information graphical user interface for display on a client device(Cosman [0145]). See at least “the module 200 also, in some embodiments, provides a reporting interface that will identify and provide notification of any product that has a change in inventory grater than a system configurable amount ( e.g., an alarm value) from one date to the next ( or over a user selectable time period).”
Cosman does not explicitly disclose adjusting inventory. Vee teaches adjusting impression inventory:
adjusting, an overall impression inventory of one or more of the second package or the third package within the inventory database based on the percentage overlap of the overlap impressions between the first set of impressions and the second set of impressions, the percentage overlap of  (Vee [0005][0021]). Where Vee teaches shifting the inventory where inventory is shifted out of the allocation for the first advertiser or the allocation for the second advertiser, and wherein the shifted inventory is replaced by the reserve inventory for the respective advertiser. For example if the third advertiser requests 2000 impressions, and the remaining 2000 impressions meet the third advertiser's criteria, then those 2000 impressions will be allocated to the third advertiser. However, if the 2000 impressions don't meet the third advertiser's criteria, then the third advertiser's demand may be filled with inventory which is shifted [adjusted] from the impressions allocated to the first and/or second advertisers.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of analyzing an impression inventory, as taught by Cosman, the method of adjusting the inventory impression inventory, as taught by Vee, to improve the accuracy of the availability computations.

Claim 8 
Cosman discloses:
wherein adjusting the overall impression inventory based on the percentage overlap of the overlap impressions between the first set of impressions and the second set of impressions and the percentage overlap of the overlap impressions between the first set of impressions and the third set of impressions by comprises: determining which of the second set of impressions and the third set of impressions has a higher percentage overlap with the first set of impressions; and associating impressions from the set of impressions having the higher percentage overlap to the inventory reservation request (Cosman [0208]). See “The upper limit of cannibalization on a given product, by a single product or set of products, is bounded by the amount of inventory in common between them [percentage of overlap].
Claim 9 
Cosman discloses:
comprising, in response to receiving the inventory reservation request, reserving an entirety of the number of exclusive impressions in the first set of impressions for the inventory reservation (Cosman [0026]). See at least “The method also includes processing the unique segment identifiers with the inventory management module to create a representation of the inventory as a plurality of inventory regions, which may include non-overlapping [exclusive impressions] regions that correspond to inventory items in a single set of the inventor and also include overlapping regions that correspond to inventory items in two or more of the sets ( e.g., items in such regions match, the defining criteria of two or more segments of the inventory such as would be the case in the simple example of one segment including impressions directed to males while another segment includes impressions directed to males under 30 years old).”


Claims 10 and 11
Cosman discloses:
associating impressions from the second and third sets of impressions to the inventory reservation request based on a pro rata basis according to the percentage overlap of the overlap impressions between the first set of impressions and the second set of impressions and the percentage overlap of the overlap impressions between the first set of impressions and the third set of impressions. 
receiving the first set of attributes of the first package and the second set of attributes of the second package from a publisher system (Cosman [0270]); See “Each product is then assigned a prorated range on the number scale.”
Cosman discloses the limitations above, but does not explicitly teach adjusting inventory impressions. Vee teaches:
receiving the inventory reservation request from a third-party system (Vee [0003]) Where the advertiser is the third party. 



Claim 12 
Cosman discloses:
wherein the first set of attributes defines a first audience and the second set of attributes define a second audience (Cosman [0084][0085]). See “The module 100 then acts at 340 to decompose the standard form into sets of attribute name, operator, and value expressions.” See also “if an attribute gender was two valued and non-null, the expressions "gender=male [first audience]" and "gender !=female[second audience" would be equivalent.

Claim 13

Cosman teaches:
from a third-party system (Cosman [0073]).   See “The system 10 includes an inventory management system 12 according to the present invention that may be provided on one or more standalone servers or other computing and data storage devices or may be provided as part of another system (e.g., as part of an order management system 80 or a delivery system 130) [third party content provider].
Cosman does not explicitly disclose adjusting inventory. Vee teaches adjusting impression inventory:
receiving a second inventory reservation request for impressions within the second set of impressions of the second package; and adjusting, an overall impression inventory of the first package within the inventory database based on the percentage overlap of the overlap impressions between the first set of impressions and the second set of impressions (Vee [0005][0021]). Where Vee teaches shifting the inventory where inventory is shifted out of the allocation for the first advertiser or the allocation for the second advertiser, and wherein the shifted inventory is replaced by the reserve inventory for the respective advertiser. For example if the third advertiser requests 2000 impressions, and the remaining 2000 impressions meet the third advertiser's criteria, then those 2000 impressions will be allocated to the third advertiser. However, if the 2000 impressions don't meet the third advertiser's criteria, then the third advertiser's demand may be filled with inventory which is shifted [adjusted] from the impressions allocated to the first and/or second advertisers.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of analyzing an impression inventory, as taught by Cosman, the method of adjusting the inventory impression inventory, as taught by Vee, to improve the accuracy of the availability computations.

Claim 14
Cosman discloses:
receiving third-party content from a third-party content provider; assigning the third-party content to reserved impressions corresponding to the inventory reservation request; and providing the third- party content to a user device associated the first set of attributes (Cosman [0073]). See “The system 10 includes an inventory management system 12 according to the present invention that may be provided on one or more standalone servers or other computing and data storage devices or may be provided as part of another system (e.g., as part of an order management system 80 or a delivery system 130) [third party content provider].

Claim 15
Cosman discloses:
receiving a first priority of the first package and a second priority of the second package; and assigning a first portion of the overlap impressions to the first set of impressions and a second portion of the overlap impressions to the second set of impressions based on the first priority and the second priority  (Cosman [0290]). See “The ordering criteria for preemptible contracts is configurable to reflect the business rules of the organization and can also be optionally utilize a priority attribute so that one contract can preempt the other, otherwise they are prioritized in ascending order based on the configured priority keys.”

Claim 16
Cosman teaches: 
an inventory database comprising a plurality of prioritized packages [0073], each package of the plurality of prioritized packages comprising exclusive impressions and overlap impressions; and a computing device [0072] comprising instructions thereon that, when executed by at least one processor [0111], cause the system to: 
determine an impression inventory for a first package of the plurality of packages within the inventory database based on the exclusive impressions and the overlap impressions of the first package of the plurality of packages; (Cosman [0026]), See “The method includes running an inventory management module on a computer, server, or the like and using this module to generate a plurality of unique segment identifiers [first impression inventory] for sets of the items in the inventory.”
determine overlap impressions within the inventory database shared between the first package, a second package, and a third package (Cosman [0026]); See “The method also includes processing the unique segment identifiers with the inventory management module to create a representation of the inventory as a plurality of inventory regions [second impression inventory], which may include non-overlapping regions that correspond to inventory items in a single set of the inventor and also include overlapping regions that correspond to inventory items in two or more of the sets ( e.g., items in such regions match, the defining criteria of two or more segments of the inventory such as would be the case in the simple example of one segment including impressions directed to males while another segment includes impressions directed to males under 30 years old).”
determine a number of exclusive impressions within the first package that do not overlap with the second package or the third package (Cosman [0026][Figure 37A]); See “The method also includes processing the unique segment identifiers with the inventory management module to create a representation of the inventory as a plurality of inventory regions [second impression inventory], which may include non-overlapping regions that correspond to inventory items in a single set of the inventor and also include overlapping regions that correspond to inventory items in two or more of the sets ( e.g., items in such regions match, the defining criteria of two or more segments of the inventory such as would be the case in the simple example of one segment including impressions directed to males while another segment includes impressions directed to males under 30 years old).”
receive an inventory reservation request for impressions within the first package, the inventory reservation request comprising a number greater than the number of exclusive impressions in the first package(Cosman [0256]);, 
wherein the inventory reservation request comprising the number greater than the number of exclusive impressions results in double counting available impressions within the inventory database; preventing data corruption due to double counting the available impressions within the inventory database while accommodating the number greater than the number of exclusive impressions in the first package  (Cosman [0089][0093][0246]):  
associating a portion of the overlap impressions to the inventory reservation request; determining a percentage overlap of the overlap impressions between the first package and the second package; determining a percentage overlap of the overlap impressions between the first package and the third package; (Cosman [Figure 27[0054]][0194]).  See “representation of the inventory shown in FIG. 26 with the representation modified to provide an encoded representation of each unique region of the inventory (e.g., including identifiers for overlapping or intersecting portions between two or more segments).” 
Cosman does not explicitly disclose adjusting inventory. Vee teaches adjusting impression inventory:
adjust an impression inventory for the second package and the third package based on the percentage overlap of the overlap impressions between the first package and the second package, the percentage overlap of the overlap impressions between the first package and the third package, and associating the a portion of the overlap impressions to the inventory reservation request (Vee [0005][0021]). Where Vee teaches shifting the inventory where inventory is shifted out of the allocation for the first advertiser or the allocation for the second advertiser, and wherein the shifted inventory is replaced by the reserve inventory for the respective advertiser. For example if the third advertiser requests 2000 impressions, and the remaining 2000 impressions meet the third advertiser's criteria, then those 2000 impressions will be allocated to the third advertiser. However, if the 2000 impressions don't meet the third advertiser's criteria, then the third advertiser's demand may be filled with inventory which is shifted [adjusted] from the impressions allocated to the first and/or second advertisers.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of analyzing an impression inventory, as taught by Cosman, the method of adjusting the inventory impression inventory, as taught by Vee, to improve the accuracy of the availability computations.
 
Claim 17
Cosman discloses the limitations above, but does not explicitly teach adjusting inventory impressions. Vee teaches:
adjusting the impression inventory is based on a priority of the second package, a priority of the third package, and a priority of the first package (Vee [0005][0021]). Where Vee teaches shifting the inventory where inventory is shifted out of the allocation for the first advertiser or the allocation for the second advertiser, and wherein the shifted inventory is replaced by the reserve inventory for the respective advertiser. For example if the third advertiser requests 2000 impressions, and the remaining 2000 impressions meet the third advertiser's criteria, then those 2000 impressions will be allocated to the third advertiser. However, if the 2000 impressions don't meet the third advertiser's criteria, then the third advertiser's demand may be filled with inventory which is shifted [adjusted] from the impressions allocated to the first and/or second advertisers.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of analyzing an impression inventory, as taught by Cosman, the method of adjusting the inventory impression inventory, as taught by Vee, to reduce the amount of computation necessary to determine availability.


Claim 18 
Cosman discloses:
the priority of the third package equals the priority of the second package (Cosman [0290]). See “The ordering criteria for pre-emptible contracts is configurable to reflect the business rules of the organization and can also be optionally utilize a priority attribute so that one contract can preempt the other, otherwise they are prioritized in ascending order based on the configured priority keys.” Because the reference teaches a prioritization based on ascending order, the second and third package could be equal if the contributing numbers are the same.


Claim 19 
Cosman discloses:
associating impressions from the second and third packages to the inventory reservation request a pro rata basis according to the percentage overlap of the overlap impressions between the first package and the second package and the percentage overlap of the overlap impressions between the first package and the third package. (Cosman [0270]) See “For each product, a weight is computed by dividing the count of sold inventory [associating impressions from the second and third packages] for the product by the count of forecast inventory for the product, resulting, in a real number ranging between O and 1, in which the product with the highest number will be the one requiring the highest percentage of matching inventory….Each product is then assigned a prorated range on the number scale.”


Claim 20 
Cosman discloses the limitations above, but does not explicitly teach adjusting inventory impressions. Vee teaches:
wherein adjusting the impression inventory comprises adjusting only impressions within one of the second package or the third package (Vee [0005][0021]). Where Vee teaches shifting the inventory where inventory is shifted out of the allocation for the first advertiser or the allocation for the second advertiser, and wherein the shifted inventory is replaced by the reserve inventory for the respective advertiser. For example if the third advertiser requests 2000 impressions, and the remaining 2000 impressions meet the third advertiser's criteria, then those 2000 impressions will be allocated to the third advertiser. However, if the 2000 impressions don't meet the third advertiser's criteria, then the third advertiser's demand may be filled with inventory which is shifted [adjusted] from the impressions allocated to the first and/or second advertisers.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of analyzing an impression inventory, as taught by Cosman, the method of adjusting the inventory impression inventory, as taught by Vee, to improve the speed in determining available computations.
	

Response to Arguments

Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant argues: In particular, Applicant submits that the claims are patent eligible under 35 U.S.C. § 101 at least because the claims incorporate any asserted abstract idea into a practical application by improving the functioning of a computer or other technology or technical field. See October 2019 Update: Subject Matter Eligibility at 12.

Examiner respectfully disagrees that the claims are integrated into a practical application. The claim recites two additional elements: determining inventory of impressions and adjusting the inventory after a request has been made. The determining and adjusting steps are recited at a high level of generality (i.e., as a general means of gathering data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The servers, database and network that performs the determining step is also recited at a high level of generality, and merely automates the determining step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the servers, database and network). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the servers, database and network). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

	

Applicant argues: To this point, the claims incorporate any recited mathematical concepts and/or organization of human activity into a practical application. As would be recognizable to one of ordinary skill in the art, the claimed invention improves the functioning of a computer or other technology or technical field by preventing data corruption that results from double counting available impressions for an inventory request that exceeds a number of exclusive impressions.

Examiner respectfully disagrees. The claims are directed to a mathematical relationship because they determine a relationship between a first set of impression inventory with a second set of impression inventory by overlapping as shown in Figure 4 of the presently filed application. Further mathematical relationships are present when determining how to adjust the inventory.

Preventing data corruption is not sufficient to transform the claims into a practical application because it merely adds insignificantly extra solution activity to the judicial exception. Also there is no support for the claim step to be an improvement to the functioning of a computer or other technology other than Applicant’s conclusory statement. 

Applicant argues: In addition, according to the Eligibility Guidelines and Diamond v. Diehr, the claims are eligible for improving the functioning of a computer or other technology, despite any alleged recitation of mathematical concepts. See October 2019 Update: Subject Matter Eligibility at 17 and Example 3.

Examiner respectfully disagrees. The October 2019 examples are 37-42. Any previous examples are not relevant to the most update guidance of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) 



Applicant argues: In Diehr, the claims incorporated the mathematical concept to improve molding rubber products, while Applicant's claims incorporate a mathematical concept into preventing data corruption due to double counting available impressions.
	
Examiner respectfully disagrees. The fact pattern of the Diamond v Diehr case is not at all like the present set of claims. The additional elements in Diamond v. Diehr as a whole provided eligibility and did not merely recite calculating a cure time using the Arrhenius equation "in a rubber molding process". Instead, the claim in Diehr recited specific limitations such as monitoring the elapsed time since the mold was closed, constantly measuring the temperature in the mold cavity, repetitively calculating a cure time by inputting the measured temperature into the Arrhenius equation, and opening the press automatically when the calculated cure time and the elapsed time are equivalent. 450 U.S. at 179, 209 USPQ at 5, n. 5. These specific limitations act in concert to transform raw, uncured rubber into cured molded rubber. 450 U.S. at 177-78, 209 USPQ at 4.  The present claims are directed to inventory planning for advertisements. The mathematical concept of relating one set to another set and making adjustments cannot be viewed as a whole as a comparison to the Diamond v Diehr case. As such the rejection is maintained.

Applicant's arguments with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant argues: No part of Cosman describes or suggests preventing data corruption due to double counting available impressions, as more particularly recited above. Indeed, Cosman nowhere describes determining percentage overlaps of overlap impressions between different sets of impressions and adjusting an impression inventory for an inventory reservation request based on the percentage overlaps as recited in the currently amended independent claims.

In response to applicant's argument that Cosman does not  describe nor suggest preventing data corruption, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Cosman teaches maintaining the integrity of the counts [preventing corruption] in paragraph [0246].

Applicant argues: Chickering does not constitute the claimed "prevent[ion] [ of] data corruption" by "adjusting an overall impression inventory" based on multiple percentage overlaps together.

Examiner agrees and has relied on Vee for the teaching.

Applicant's arguments with respect to 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: Contrary to the Office Action's assertion that the claims are directed to an abstract idea, the independent claims cover a concrete invention that addresses "a problem specifically arising in the realm of computer networks" and presents a solution "necessarily rooted in computer technology," as was the case for the claims in DDR Holdings LLC v. Hotels.com, 773 F.3d 1245, 1257 (Fed. Cir. 2014).

Examiner respectfully disagrees and further notes that the fact pattern present in the DDR Holdings case is entirely different than the fact pattern of the instant application, and thus cannot be relied upon as a prima facie basis for patent eligibility simply because Applicant purports their invention is rooted in technology.

Moreover, the Examiner notes the following excerpt from DDR Holdings (pages 22-23 of Opinion):

"We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent. For example, in our recently-decided Ultramercial opinion, the patentee argued that its claims were "directed to a specific method of advertising and content distribution that was previously unknown and never employed on the Internet before." 2014 WL 5904902, at *3. But this alone could not render its claims patent-eligible. In particular, we found the claims to merely recite the abstract idea of "offering media content in exchange for viewing an advertisement," along with "routine additional steps such as updating an activity log, requiring a request from the consumer to view the ad, restrictions on public access, and use of the Internet." Id. at *5.

The '399 patent's claims are different enough in substance from those in Ultramercial because they do not broadly and generically claim "use of the Internet" to perform an abstract business practice (with insignificant added activity). Unlike the claims in Ultramercial, the claims at issue here specific how interactions with the Internet are manipulated to yield a desired result - a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. Instead of the computer network operating in its normal, expected manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement, the claimed system generates and directs the visitor to the above-described hybrid web page that presents product information from the third-party and visual "look and feel" elements from the host website."

Based on even the DDR Holdings decision, it is clear that even if the claims address Internet-centric challenges (as purported by Applicant), the claims are not necessarily patent eligible. The Applicant has 

Moreover, the Examiner reiterates that adjusting impression inventory does not constitute an actual improvement in recommendation processing speed contrary to Applicant's assertions. Additionally, preventing data corruption is currently claimed in a way where the prevention of double counting makes the  data actually more reliable. The data is not corrupted as defined in the industry as data corruption as a term in the industry is directed to the inability to read or utilize data. Providing more accurate data is at best an improvement to the business method/abstract idea itself.

As such, the Examiner considers Applicant's argument to be non-persuasive.
	


Applicant Argues: Similar to Enfish, the pending independent claims recite database improvements that maintain the integrity of inventory data by prevent overbooking of packages due to double counting.

With regards to Applicant's arguments with regards to the Enfish decision, the Examiner notes that the while the Enfish decision has provided an exemplary concept deemed as patent eligible, the analysis and subsequent decision is specific to only that case, and the two-part Mayo analysis the Examiners have been required to use has not been changed or altered, and "the Examiners are to continue to determine if the claim recites (i.e. sets forth or describes) a concept that is similar to concepts previously found abstract by the courts." (see May 2016 Update Memorandum). The Examiner contends the claimed concept in Enfish is not at all relevant, related or similar to the instant subject matter, and thus any arguments on the basis of Enfish is simply not persuasive. This is particularly the case, as the subject matter in Enfish deemed eligible was directed solely to an apparatus containing means plus- function limitations all directed to how 

Due to the means-plus-function language, which required a more narrow interpretation of the claim language, this disclosure in the specification was vital to the determination of patent eligibility. Finally, only the specific facts in Enfish resulted in a decision of patent eligibility. Moreover, displaying advertisements is certainly not a significant, hardware-based "computer function." "Displaying" is insignificant, extra-solution activity, and there is no evidence or rational reasoning provided by Applicant to substantiate the claim that the protection of data integrity actually  improve the functionality of the computer, let alone that this display function actually constitutes anything significantly more than the abstract idea itself and anything more the generic, routine and insignificant computer function. 

Applicant Argues: Applicant submits that the claimed technology is patent eligible under the Federal Circuit's reasoning in Core Wireless Licensing v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018). 

Examiner respectfully disagrees. With regards to Applicant's arguments with regards to the Core Wireless decision, the Examiner notes that the while the Core Wireless decision has provided an exemplary concept deemed as patent eligible, the analysis and subsequent decision is specific to only that case, and the two-part Mayo analysis the Examiners have been required to use has not been changed or altered, and "the Examiners are to continue to determine if the claim recites (i.e. sets forth or describes) a concept that is similar to concepts previously found abstract by the courts." (see May 2016 Update Memorandum). The Examiner contends the claimed concept in Core Wireless is not at all relevant, related or similar to the instant subject matter, and thus any arguments on the basis of Core Wireless are simply not persuasive. This is particularly the case, as the subject matter in Core Wireless deemed eligible was directed to an improved user interface for computing devices.

“The asserted claims in this case are directed to an improved user interface for computing devices, not to the abstract idea of an index, as argued by LG on appeal.3 Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a 

The decision in Core Wireless continues by stating that the claims focused on a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. It teaches that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user “to scroll around and switch views many times to find the right data/functionality.”

Examiner concludes that the above decision is clearly different than what the instant application is claiming. In Core Wireless the speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” This instant application claims to prevent double booking, however this is not an improvement to an interface nor the functioning of the computer. 

	

Applicant Argues: Similar to Core Wireless, the technology in the pending claims improves communication systems by presenting a particular interface-the impression information graphical user interface-that can present both exclusive impressions and overlap impressions together, something that, due to their inability to properly track overlap impressions, conventional systems could not do at the time of invention.
     
Examiner respectfully disagrees.  As stated above, the subject matter in Core Wireless deemed eligible was directed to an improved user interface for computing devices.

“The asserted claims in this case are directed to an improved user interface for computing devices, not to the abstract idea of an index, as argued by LG on appeal.3 Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices. Claim 1 of the ’476 patent requires “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” This claim limitation restrains the type of data that can be displayed in the summary window. Finally, the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state.”

The decision in Core Wireless continues by stating that the claims focused on a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. It teaches that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user “to scroll around and switch views many times to find the right data/functionality.”

This is not what is claimed in the instant application. The displaying of data on the graphical user interface, considered to be insignificant extra solution activity.
Applicant Argues: To this point, the claims incorporate any recited mathematical concepts and/or organization of human activity into a practical application. As would be recognizable to one of ordinary skill in the art, the claimed invention improves the functioning of a computer or other technology or technical field by preventing data corruption that results from double counting available impressions for an inventory request that exceeds a number of exclusive impressions.
Examiner respectfully disagrees. Examiner has not found support for the improvement to the functioning of the computer. The Examiner notes that this claim of  an improvement is not representative of an "actual" improvement to the technology itself, but at best is an improvement to the business method or abstract idea itself. In fact, Applicant can provide no tangible findings that there was actually anything different and/or improved in the instant system compared to prior "conventional systems", other than a mere allegation and unsubstantiated, conclusory statement that the instant invention improves existing systems and is significantly more than gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. However, the Examiner respectfully notes that the features of the claimed invention does not represent an improvement, it is merely performing operations with a computing device. The Applicant cannot point to anything that was specifically done either in the claimed subject matter, the specification, or provided reasoning to show how this is significantly more or provides an improvement to the technology of the conventional system implementation. Moreover, the Examiner respectfully notes that the needed "improvement" in terms of patent eligibility is not one resulting from programming a generic processor to perform a different (or even improved) function, but rather a specific and actual improvement to the machine itself is needed. Based on these findings of fact, the Examiner contends the claims are indeed directed towards an abstract idea and Applicant's arguments to the contrary are considered to be non-persuasive.

Applicant Argues: Similar to MCRO, the current claims are not directed toward automating conventional human activity and instead focus on specific means or method that improves the relevant technology.

Examiner respectfully disagrees. Examiner notes that the concept in McRO is entirely different from that of the instant application, and thus cannot be relied upon as a prima facie basis for patent eligibility simply because Applicant purports their invention is similarly entrenched in computer software. While the Examiner appreciates Applicant's comparison to McRO, those "rules" are quite different than the alleged "rules" of the instant invention. In fact, the instant claims are really more of operative steps that are done one-by-one (like stepping through a flowchart with binary options of yes or no) rather than being controlled and implemented by significant, imperative and transformative "rules" that are specifically governing the implementation of the invention. And these steps are certainly not like the complicated rules used in McRO. In McRO, the claims were drawn to a complex methodology of synchronizing audio files with lip movement and facial expressions in computer animation. In its ruling, the Federal Circuit noted that the claims did not simply disclose an automated task previously performed by humans (emphasis added), but instead recited a new computerized process that was not previously used by animators. In reaching this conclusion, the court looked to the pleadings to determine if the parties provided any evidence as to whether or not the process had been previously used in the animation.

In their answer, Defendants provided no evidence that the process previously used by animators was the same as the process required by the claims (McRO at 24). Conversely, the Plaintiffs substantiated their position by providing specific evidence that the method described in the claims was not previously used by animators, and that their process was distinguishable because it used "a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results." (McRO at 25).

Turning to the instant invention, it is clear that the claims are merely drawn to a method of adjusting impression inventory that is performed in a routine and conventional manner via generic computer technology. Therefore, notwithstanding Applicant's insistence to the contrary, the claims of the instant invention are not triggered by the holding in McRO, but rather disclose a number of abstract ideas (as 

	
Applicant Argues: Like Diehr, the present case does not seek to patent a mathematical formula, but systems and methods for preventing data corruption due to double counting available impressions in an inventory database while also accommodating a request for a number of impressions greater than an available number of exclusive impressions. 
Examiner respectfully disagrees. The prevention of data corruption is not described in manner that represents the inability to read or utilize the data. The data corruption as described in the claims is more of  data reliability so the data is more accurate because double counted is avoided. Providing more accurate data is part of the abstract idea and thus not patent eligible.  Preventing data corruption could be viewed as an improvement un Step 2B, if Applicant can point to what feature is responsible for  that purpose (if that is indeed the problem to be solved). However as presently claimed, the claims remain eligible.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681